Pee Cueiam.
Whether or not in the instant equity suit the court should have declined jurisdiction upon the ground that it involved a mere political right, the judgment granting an interlocutory injunction was *537erroneous, on application of tlie principles this day ruled in Harris v. McMillan, ante, 529.
No. 12372.
July 15, 1938.
Rehearing denied July 21, 1938.
Lawton <& Cunningham and F. P. Mclntvre, for plaintiffs in error.
O’Neal & O’Neal and A. L. Alexander, contra.

Judgment reversed.


All the Justices concur, except Bussell, Chief Justice, dissenting.